Citation Nr: 0807434	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease, currently rated as 30 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from 1961 to 1970, and from 
1975 to 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).   

The Board remanded the case for additional development of 
evidence in March 2006.  The requested development has since 
been completed, and the case is now ready for appellate 
review.

FINDINGS OF FACT

The veteran's arteriosclerotic heart disease is does not 
prevent him from achieving a workload of greater than 5 MET's 
on testing, he generally maintains an left ejection fraction 
of at least 50%, and there is no evidence of congestive heart 
failure.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
arteriosclerotic heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2003 and April 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  

The Board finds that the letters adequately explained to the 
veteran the evidence which would warranted a higher rating, 
as is required by the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  In this regard, the 
letter dated in April 2006 advised him that he may submit 
evidence showing that his service connected arteriosclerotic 
heart disease had increased in severity, such as a statement 
from his doctor containing physical and clinical findings, 
results of laboratory tests, and dates of examinations or 
tests.  He was also advised that he could submit statements 
from other individuals who were able to describe the manner 
in which his disability had become worse.  The letters also 
indicated that the VA determined the disability rating by 
using a schedule for evaluating disabilities that is 
published as title 38 Code of Regulations, Part 4.  It was 
noted that the VA considered the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the symptoms on employment.  It was further noted 
that the veteran could submit information regarding treatment 
records, recent Social Security determinations, and 
statements from employers as to job performance, lost time, 
and other information regarding how the condition affected 
his ability to work.  The Board further notes that the 
veteran was provided extensive information regarding the 
criteria contained in Diagnostic Code 7005 in the statement 
of the case which was issued in June 2004.  He was 
subsequently afforded additional opportunity to submit 
evidence, and the claim has since been readjudicated.  
Therefore, there was no prejudice as a result of the timing 
of the notification.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  The veteran was provided multiple VA examinations, 
and appropriate testing was conducted.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran contends that the RO made a mistake by failing to 
assign a rating higher than 30 percent for his service-
connected heart disorder.  He asserts that subsequent to the 
time when the 30 percent initial rating was previously 
assigned, his heart problems have increased in severity.  

Diagnostic Code 7005 provides that a 30 percent evaluation is 
assigned for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2005).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104.

It is also noted that staged ratings are appropriate for an 
increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

The Board has considered the full history of the veteran's 
service connected heart disorder.  The veteran's service 
medical records reflect that he reported complaints of chest 
pain and shortness of breath.  A record dated in August 1962 
shows that the impression was cardiac neurosis.  A record 
dated in February 1970 reflects a complaint of chest pain for 
two days.  However, the only impression at that time was 
viral upper respiratory infection with pleurisy, or 
costochondritis.  

In May 1972, following his separation from service, the 
veteran filed a claim for disability compensation for a heart 
condition.  The report of a VA examination conducted in July 
1972 reflects that the only diagnosis at that time was 
hyperventilation syndrome.  In a rating decision of August 
1972, the RO granted service connection for hyperventilation 
syndrome, and assigned a noncompensable rating.  

The veteran subsequently had a second period of service from 
1975 to 1984.  A service medical record dated in February 
1984 shows diagnoses of (1) chest pain syndrome, etiology 
undetermined, and hemodynamically insignificant 
arteriosclerotic heart disease, coronary spasm is doubted, 
however, Ergovine testing has not been done.  After 
separation from his second period of service, the veteran 
again filed a claim for a heart disorder.  In a rating 
decision of November 1984, the RO granted service connection 
for arterosclerotic heart disease, and assigned a 30 percent 
initial rating under Diagnostic Code 7005.  The rating has 
remained at that level since that time.  

The veteran requested a claim for an increased rating in July 
2003.  The evidence which has been obtained since then 
includes his VA medical treatment records, as well as VA 
examination reports.  

The veteran testified during a hearing held before the 
undersigned Veterans Law Judge in May 2005.  The veteran 
stated that he has had many surgical procedures and has to 
take many medications.  He stated that sometimes he felt like 
he was getting asphyxiated, and he had attacks of coughing.  
He further stated that he was losing his strength, and his 
leg joints hurt a lot.  He said that he could not do 
something like mow the lawn for an extensive period of time 
without sitting down to rest.    

The report of a stress test conducted by the VA in February 
2002 reflects that the veteran achieved 10.1 METs.  No chest 
pain was reported.  The report of a MUGA scan performed by 
the VA in September 2002 reflects that the impression was 
mild left ventricular dysfunction with wall motion 
abnormalities.  It was noted that the contractile motion of 
the left ventricle was mildly diminished with an ejection 
fraction of 44%.  Subsequently, however, in December 2002, 
the left ventricular ejection fraction (LVEF) was 60%.  

The report of a heart examination conducted by the VA in 
September 2003 reflects that the veteran had a history of an 
acute myocardial infarction in 1987, cardiac catheterization 
in 1994 at which time he reportedly developed cardiac arrest, 
but later did well.  He also reported had a right coronary 
artery with four blocks.  Angioplasty was performed in 1997, 
and later he reportedly was treated with two stents.  He had 
undergone an angioplasty in December of the previous year.  

The examiner stated that there was no limitation of the 
veteran's usual daily activities.  On examination, his blood 
pressure was 148/82.  His pulse was 86 per minute and 
regular.  There were no gallops or murmurs.  The examiner 
specifically noted that there was no evidence of congestive 
failure.  A MUGA test showed a permanent perfusion defect on 
the inferior wall, plus reversible ischemic changes around 
it.  The diagnoses were (1) atherosclerotic heart disease 
with inferior wall myocardial infraction; (2) angina 
pectoris; and (3) right coronary artery obstruction, no 
evidence of congestive failure.  

An examination report addendum dated in October 2003 
indicates that an echocardiogram showed that the ejection 
fraction was 65%.  

The veteran was afforded another VA examination in August 
2006.  The report reflects that he diagnoses were (1) 
coronary artery disease, status post angioplasty with stent 
placement per three times in 1997, 2000 and 2002; (2) 
unstable angina; and hypertensive heart disease.  It was 
noted that the objective evidence obtained in the heart 
examination, which included cardiovascular studies, physical 
examination, and interview, did not correlate with or sustain 
the veteran's allegations of severe DOE [dyspnea on 
exertion].  It was noted that he had a normal left 
ventricular function with ejection fraction at 71%.  In 
addition, a sub maximal exercise test showed he exercised to 
4.7 METS.  The Board notes that other related documents 
indicate that he achieved this level with no chest pain or 
arrhythmias.  In addition, it was noted that the reason the 
test was discontinued at that level was due to knee pain. 

In this case, the evidence does not show that the veteran has 
had symptoms and METs scores that would support a schedular 
rating higher than 30 percent at any time during the pendency 
of the current claim or during the year preceding such claim.  
The Board finds, on the best available evidence, that the 
veteran's service connected coronary artery disease is 
manifested by ability to sustain a workload of greater than 5 
MET's, a left ejection fraction generally above 50%, and no 
evidence of congestive heart failure.  The early 
discontinuance of the METs testing due to the nonservice-
connected knee pain does not provide a basis for assigning a 
higher rating.  Congestive heart failure has never been 
diagnosed on the VA examination reports, or in the VA 
treatment records.  The VA examiner in September 2003 
specifically stated that there was no evidnce of congestive 
heart failure.  Although the veteran was noted to have an 
ejection fraction of only 44% on a single occasion in 
September 2002, it was subsequently significantly higher on 
multiple different tests.  Accordingly, the Board concludes 
that the criteria for a rating in excess of 30 percent for 
arteriosclerotic heart disease have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2007).




ORDER

Entitlement to a disability rating higher than 30 percent for 
arteriosclerotic heart disease denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


